Citation Nr: 1454637	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Osborne Powell, Jr., Attorney 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, with service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

During the course of the appeal, the Veteran submitted a VA Form 21-22a, to change his representation from the Disabled American Veterans to a private attorney.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304 (2014), which allow a change in representation only within 90 days of certification to the Board or if the Veteran can show good cause for changing representation.  

In a May 20, 2013 letter, the Veteran was notified that his appeal had been certified to the Board.  In September 2014, the Board received the Veteran's VA Form 21-22a purporting to change his representative from the Disabled American Veterans to a private attorney.  There has been no motion to change the representative for this appeal, or allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2014) (requiring the appellant to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received more than 90 days after certification to the Board).  Accordingly, Disabled American Veterans remains the Veteran's representative for the purposes of this appeal.  

The issue of entitlement to service connection for carpal tunnel syndrome was raised in the April 2013 VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that the Veteran has not been provided with proper VCAA notice of the information and evidence needed to substantiate a claim for service connection on a secondary basis.

The Board also finds that there may be outstanding evidence pertinent to the Veteran's appeals.  An October 2013 VA treatment record noted that the Veteran's right hand pain had worsened, that he had to stop working as a truck driver, and that he had applied for disability benefits.  The Board notes that the Veteran has not filed any additional VA disability claims since December 2011.  Accordingly, the Board assumes the Veteran was referring to Social Security Administration (SSA) disability benefits.  As these records may be pertinent to the Veteran's claims, those records should also be obtained and associated with the claims file.

Lastly, the Board notes that an adequate VA nexus opinion has not been obtained.  At his April 2010 VA diabetes mellitus examination, the Veteran was diagnosed with right ulnar neuropathy and left upper extremity neuropathy.  An etiological opinion was not provided.  

Subsequent VA treatment records noted conflicting diagnoses related to the Veteran's bilateral upper extremity and right lower extremity pain and numbness. 

An addendum opinion was obtained in March 2011.  However, that opinion did not reconcile the conflicting diagnoses.  Additionally, the addendum opinion only addressed whether the Veteran's upper extremity and right lower extremity neuropathy was related to his service connected diabetes mellitus.  It did not address whether upper extremity or right lower extremity neuropathy was otherwise related to active service.  Accordingly, the Board finds that the April 2010 examination report and March 2011 addendum opinion are inadequate for adjudicating the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim based on both direct and secondary service connection.

2.  Obtain and associate with the record all VA treatment records dated from October 2014 to present from the VA medical center in Columbia, South Carolina, along with records from all associated outpatient clinics.   

3.  The AOJ should obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  All attempts to obtain these records must be documented in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral upper extremity and right lower extremity neuropathy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to address the following:
a.  State whether the Veteran currently has or ever had during the pendency of his appeal:

	i.  Right or left upper extremity neuropathy;

	ii.  Right lower extremity neuropathy.

In so opining, the examiner should reconcile his or her opinion with the conflicting diagnoses of record, including VA treatment records dated in June 2010, September 2011, March 2014, and May 2014 indicating that the Veteran was diagnosed with diabetic neuropathies, ulnar neuropathy, bilateral upper extremity neuropathy, and carpel tunnel syndrome.  

b.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified neuropathy had its onset in active service or is otherwise causally or etiologically related to active service, to include the Veteran's presumptive herbicide exposure.

The examiner should also address the Veteran's assertion that his upper and lower extremity neuropathy is due to his chronic overuse of his extremities during active service.

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified neuropathy was caused by the Veteran's service-connected diabetes mellitus.

d.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified neuropathy was aggravated by the Veteran's service-connected diabetes mellitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

All opinions should be accompanied by a complete rationale.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



